355 U.S. 40 (1957)
WOMETCO TELEVISION & THEATRE CO.
v.
UNITED STATES ET AL.
No. 438.
Supreme Court of United States.
Decided November 12, 1957.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Monroe E. Stein and Richard F. Wolfson for appellant.
Solicitor General Rankin, Assistant Attorney General Hansen and Charles H. Weston for the United States, and Albert R. Connelly for the Miami Beach Theatre Corporation, appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.